Whitfield, C. J.,
delivered the following specially concurring opinion:
I concur in the result reached, but not in all the reasoning of the opinion. I think the true doctrine as to the effect of sec. 193 of the constitution upon the defense of contributory negligence is very clearly set forth in Buckner v. Railroad, 72 Miss., 878 (18 South. Rep., 449), and I adhere to that statement as an exact one. I do not think the power of the court, in a proper case, to peremptorily charge for defendant on the ground of contributory negligence at all affected by said sec. 193.